Title: From George Washington to James Anderson (of Scotland), 7 April 1797
From: Washington, George
To: Anderson, James



Sir,
Mount Vernon 7th Aprl 1797

A few days since, through the Channel of our Minister in London, I was favoured with the receipt of your third volume of Essays relating to Agriculture & rural Affairs for which I pray you to accept my best thanks.
I am once more seated under my own Vine and fig tree, and hope to spend the remainder of my days—which in the ordinary course of things (being in my Sixty sixth year) cannot be many—in peaceful retirement, making political pursuits yield to the more rational amusement of cultivating the Earth.
To do this in the small way, I find I shall need a Gardener in October next—the time of the one I now have terminating the 10th of that month and no inclination on my part to employ him any longer. You have not only skilful persons of this profession in Scotland, but generally speaking, they are more orderly & industrious, than those of most other nations; and besides the dissimilitude of climate between the Southern & middle parts of Scotland, and the middle States of this Country, is not great. These considerations have induced me to turn my eyes that way; presuming that the emigration of men in that line are not under governmental restraints.
My present Manager (Mr James Anderson, an honest, industrious and judicious Scotchman five years since from the County of Fife) has Written to a Mr Foreman and to a Mr Harper (whose

places of residence and professions, together with what was formerly his own, are to be found in his memorandum enclosed)—to procure, & send me a Gardener. He thinks it is much in the power of Mr Harper, who according to his account has been several years principal Gardener to Lord Murray, to do this; but I have desired him to request them, to consult and advise with you on this Subject before any agreement is entered into as I shall place more confidence in a Gardener who is approved by you, than by them alone without this check. For taking the liberty of requesting this favor of you, and for the trouble it must necessarily give I shall rely on your goodness and usual complaisance for a pardon.
I would prefer a single man to a married one, but shall not object to the latter if he has no children, or no more than one, or at most two; and his wife would undertake to superintend my Spinners, & if required a small dairy at the Mansion house (where the Gardens are). The man ought to be a good Kitchen and Nursery Gardener; to have some knowledge of a Green & hot house, and how to raise things in hot beds. He would have two or three labourers under him, but not placed there with a view to exempt him from manual labour. He would be furnished with a good apartment, convenient to his work, to reside in; and would have an ample allowance of good Provisions with fuel, and if a single man, with his washing also.
My Manager conceives that such a character, with the assurances here given, might be had for twenty guineas pr Annum: but if he should be mistaken in this, and a well recommended Gardener could be engaged for twenty five guineas a year, I would allow the latter sum and pay his or their passage (as the case may be) provided he (or they) would enter into articles with you (or some other in my behalf) to remain with me three years—four would be still better—without which, that is for a single year only, I would not encounter the expence of the passage, & run the hazard of being left to seek another at the end of it. Both of us would be placed on surer ground by the longest term; while one, or the other, perhaps both ultimately might be incommoded by the short⟨er⟩.
You would do me a particular favor by acknowledging the receipt of this letter as soon as convenient after it gets to your hands informing me of the prospect of succeeding, for I shall be without

a Gardener in October, and cannot engage one here permanently until I know the result of my application with you. With great esteem & regard I am Sir Yr obliged & Obedt Hble Servt

Go: Washington


P.S. Upon second thoughts, it appears best that the letters of my Manager to Messrs Foreman & Harper shd pass under cover with this letter open to you that you may know precisely what is requested of them and give your advice accordingly.

